Case 1:20-cv-01710-BAH Document 9-9 Filed 06/26/20 Page 1 of 2




Exhibit F
6/26/2020                                     Case 1:20-cv-01710-BAHOpenDocument
                                                                        Technology Fund9-9     Filed
                                                                                        Mail - Call for a 06/26/20
                                                                                                          Board Meeting Page 2 of 2



                                                                                                                                            Lauren Turner <lauren@opentech.fund>



  Call for a Board Meeting
  1 message

  Ben Scott <ben@reset.tech>                                                                                                                              Fri, Jun 26, 2020 at 12:20 PM
  To: Lauren Turner <lauren@opentech.fund>

    Lauren,

    I am writing to call for an emergency board meeting — together with my fellow board members, Karen Kornbluh, Ryan Crocker and Michael Kempner. We have
    very important matters to discuss and decide.

    Please schedule at the next feasible time and notify the remainder of the board in accordance with our Bylaws.

    Thank you-
    Ben


    Ben Scott
    Executive Director
    –
    Reset
    Internet for Democracy




https://mail.google.com/mail/u/0?ik=5e9d7aa405&view=pt&search=all&permthid=thread-f%3A1670579161030043235%7Cmsg-f%3A1670579161030043235&simpl=msg-f%3A1670579161030043235&mb=1        1/1
